PER CURIAM.
Our review of the record and the argument of counsel on this appeal have persuaded us that defendant City of Summit has failed to raise any genuine dispute of material fact having the capacity to impugn the right of plaintiff Overlook Hospital Association to a tax exemption for its parking garage pursuant to N.J.S.A. 54:4-3.6. Accordingly, we affirm the summary judgment entered in plaintiffs favor substantially for the reasons stated by Judge Hopkins in his written opinion reported at 6 N.J.Tax 90 (Tax Ct.1983).
Affirmed.